J-S25021-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA               :    IN THE SUPERIOR COURT OF
                                            :         PENNSYLVANIA
                                            :
               v.                           :
                                            :
                                            :
 ANTHONY JIMEE PETE                         :
                                            :
                       Appellant            :    No. 136 WDA 2022

            Appeal from the PCRA Order Entered November 23, 2021
       In the Court of Common Pleas of Butler County Criminal Division at
                        No(s): CP-10-CR-0001994-2013


BEFORE: BENDER, P.J.E., DUBOW, J., and KING, J.

JUDGMENT ORDER BY DUBOW, J.:                           FILED: AUGUST 16, 2022

       Anthony Jimee Pete (“Appellant”) appeals pro se from the Order entered

by the Butler County Court of Common Pleas dismissing without a hearing his

sixth petition filed pursuant to the Post Conviction Relief Act, 42 Pa.C.S. 9541-

46 (“PCRA”). Because this appeal is untimely, this Court lacks jurisdiction to

address it. We, thus, dismiss the appeal.

       On March 16, 2015, Appellant entered a guilty plea to one count of

Statutory Sexual Assault. The court sentenced him to a term of 42 months to

144 months of incarceration. After the reinstatement of his direct appeal rights

nunc     pro   tunc,   this   Court   affirmed   his    Judgment   of   Sentence.

Commonwealth v. Pete, No. 1223 WDA 2016 (Pa. Super. filed Oct. 4, 2017).

Appellant thereafter filed five unsuccessful PCRA Petitions.

       In this sixth post-conviction petition, Appellant asserted that he filed a

“Private Independent Administrative Process” whereby he sought “proofs of
J-S25021-22



claim in respect to the above ‘charging instrument’ and/or case, that the

prosecution was lawful, proper, and constitutional so that Undersigned can

determine that you and others involved did not commit any violations of

statute or law in this matter.” Pro Se Writ of Error Corom Nobis Motion for

Post Conviction Collateral Relief, filed Nov. 22, 2021, at (unpaginated) 2. He

asserted that because the Honorable Timothy F. McCune did not respond to

his “Private Independent Administrative Process,” he has “newly discovered

evidence” of a “private contract” with the Honorable Timothy F. McCune that

Judge McCune accepted by his silence and, thus, “agreed to dischar[g]e all

charges.”    Id. at 1.

      On November 22, 2021, the PCRA court denied the petition. Appellant

filed a Petition for Reconsideration on December 23, 2021. The court denied

reconsideration on December 27, 2021.

      Appellant pro se filed a Notice of Appeal on January 27, 2022, together

with a Pa.R.A.P. 1925(b) Statement. The court filed a Rule 1925(a) Opinion,

noting that Appellant’s Rule 1925(b) Statement included “approximately six

issues,” each of which was too vague to discern what Appellant intended to

raise on appeal.

      Appellant sets forth six issues on his Statement of Questions Involved.

Before we proceed with our disposition, we must first determine whether

Appellant's appeal was timely. We note that the timeliness of an appeal is a

jurisdictional   question   which   this   Court   may   raise   sua   sponte.

Commonwealth v. Trinidad, 96 A.3d 1031, 1034 (Pa. Super. 2014).

                                     -2-
J-S25021-22



“Jurisdiction is vested in the Superior Court upon the filing of a timely notice

of appeal.” Commonwealth v. Green, 862 A.2d 613, 615 (Pa. Super. 2004)

(en banc).

       It is well settled that a notice of appeal shall be filed within thirty days

after the entry of the order from which the appeal is taken. Pa.R.A.P. 903(a).

Here, the PCRA court denied Appellant's PCRA petition on November 22, 2021,

and Appellant had until December 22, 2021, to file a timely appeal. The appeal

period may only be tolled if the PCRA court enters an order “expressly granting

reconsideration” within the thirty-day period. See Pa.R.A.P. 1701(b)(3).

However, the filing of a motion for reconsideration alone, in the absence of an

order from the PCRA court expressly granting reconsideration, does not toll

the appeal period. Commonwealth v. Moir, 766 A.2d 1253, 1254 (Pa.

Super. 2000).

       Here, although Appellant filed a motion for reconsideration, the PCRA

court denied the motion. See Order, 12/27/21. Therefore, the appeal period

was not tolled, and Appellant's notice of appeal was due on or before

December 22, 2021. As stated, Appellant's appeal was docketed on January

27, 2021, and it is, therefore, untimely. See Pa.R.A.P. 903(a).1 As such, this

____________________________________________


1 This Court provided an Order to Appellant seeking a Rule to Show Cause
(“RTSC”) why the appeal should not be quashed as untimely. Appellant
responded with a “Motion to Show Cause Why the Appeal Should Proceed,
Nunc Pro Tunc (“Response”) in which he restates his allegations against Judge



                                           -3-
J-S25021-22


Court lacks jurisdiction to address Appellant’s issues. We, thus, dismiss this

appeal.

       Appeal dismissed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/16/2022




____________________________________________


McCune and asserts that “he did all that could be expected to be done on his
own . . . pursuant to the prisoner mailbox rule.” Response, filed 3/11/22, at
2. Appellant did not provide any evidence demonstrating that he made an
attempt to filed his notice of appeal by December 22, 2021. The prothonotary
discharged the RTSC to allow this panel to address the timeliness of this
appeal.

                                           -4-